DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 3, 5 and 7-10 of US Application No. 16/584,128 are currently pending and have been examined.  Applicant amended claims 5, 9, and 10 and cancelled claim 4.  
Claims 2, 3, 5 and 7-10 are allowed. 

Response to Arguments/Amendments
The previous objections to claims 5, 9 and 10 are withdrawn in consideration of the amended claims.

The previous rejections of claims 3 and 4 under 35 USC § 112(b) are withdrawn. Antecedent basis is found for the claim 3 limitation in claim 5. Claim 4 is canceled.

The previous rejections of claims 2, 3, 5, and 7-10 under 35 USC § 103 are withdrawn. Applicant amended independent claims 5, 9, and 10 to recite the limitations of now-canceled claim 4, which Examiner previously objected to as allowable but depending on a rejected claim. The remaining claims depend from one of claims 5, 9, and 10.

Allowable Subject Matter
Claims 2, 3, 5 and 7-10 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Bui (US 2006/0287781 A1) in view of Mellema et al. (US 2018/0033313 A1, “Mellema”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bui, discloses use of a numerical algorithm to accurately compute the rendezvous interception position with a preselected tolerance/resolution. The algorithm makes no assumption of angles and uses a proven Sodanos equation to compute a distance between two points on the earth or to compute a second position away from a first position at a known distance and bearing. Using the invention, the rendezvous intercept position can be computed with greater accuracy and a further distance in any region of the globe than the prior art methods and can be used even if the aircraft are in a rendezvous or collision/chasing path.

Mellema discloses systems and methods for determining a flight path of an aircraft are provided. In one embodiment, a method can include identifying one or more parameter(s) associated with a moving target. The method can include determining a moving circular flight path associated with the moving target based at least in part on the parameter(s) associated with the moving target. The method can include identifying one or more condition(s) associated with at least one of the aircraft and the moving circular flight path. The method can include determining a flight path of the aircraft from a location of the aircraft to the moving circular flight path based at least in part on the parameter(s) associated with the moving target and the condition(s) associated with at least one of the aircraft and the moving circular flight path.

With respect to independent claim 5, Bui taken either individually or in combination with other prior art of record fails to teach or suggest: a meeting time is determined according to the following relationship [equation].

Claims 9 and 10 recite substantially similar limitations as claim 5 and are allowed for the same reasons as claim 5. 

Claims 2, 3, 7, and 8 are allowed because they depend from an allowed claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668